department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend b state x dollars amount y dollars amount dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the internal_revenue_code no for the reasons given below facts you incorporated in the state of b as a non-profit corporation your organizing document states the specific purpose for which you formed is the preservation collection and appreciation of recorded music you described your activities in your application_for tax exemption as a club that has monthly meetings and once a year you have a record collectors show your membership criterion is open to any and all that want to join the membership application allows for lifetime and yearly membership dues allows sellers and buyers to come together for the purpose of buying and selling records you also make donations to local charities the record and cd show the upcoming record and cd show is promoted on your website as your best ever the record and cd show has increased table space to accommodate well over tables and will have over dealers from around the world with tens of thousands of lps 45s cds and other memorabilia de_minimis ticket prices allow the general_public to attend the record and cd show however on the first day of the show after the dealers are allowed to set up you will open the doors to club members only this will give members a chance to have first look and hopefully give you the dealers a chance to earn a few extra bucks your letter rev catalog number 47630w website promotion to the dealers and members also states the show will be promoted on over radio and tv stations every daily weekly and monthly news publications cable tv stations over big_number flyers and over big_number mailing to record collectors the show is promoted on the internet for over months just for you your annual financial statements report a majority of your income and expenses are from the record and cd show dealer table rentals at x dollars per table is your largest source_of_income a net profit was reported in each of the tax years provided in the form_1023 application donations to charitable organizations were reported in each year except for one where the net profit was less than y dollars the average charitable donation reported in the other years was approximately y dollars law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an exempt_organization must serve a public rather than a private interest the organization must establish that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_66_179 1966_1_cb_139 and revrul_67_139 1967_1_cb_129 the service held hobby clubs that may achieve service recognition as exempt under c are ones that conduct structured educational programs for member and the public issue newsletters or bulletins containing educational material maintain reference libraries and prepare displays and exhibits for the public in revrul_67_139 1967_1_cb_129 depending on its form of organization and method of operation a gem and mineral club may qualify for exemption as an educational_organization under sec_501 or as a social_club under sec_501 in qualifying under sec_501 the organization conducted lectures discussions field trips and shows these activities were educational within the meaning of the regulations even though they serve recreational interests in revrul_71_395 1971_2_cb_228 a cooperative art gallery that was formed and operated by a group of artists for the purpose of exhibiting and selling their works did not qualify for exemption under sec_501 the cooperative gallery in this case was engaged in showing and selling only the works of its own members and was a vehicle for advancing their careers and promoting the sale of their work it served the private purposes of its members even though the exhibition and sale of paintings may have been an educational activity letter rev catalog number 47630w in other respects accordingly it was held that the organization was not organized and operated exclusively in furtherance of exempt purposes and is not exempt under the provisions of sec_501 of the code in 326_us_279 the supreme court held that a better business bureau was not exclusively educational or charitable its activities were in part aimed at promoting the prosperity and standing of the business community even though there was also benefit to the public the court stated that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes application of law you are not described in sec_501 of the code because you are not operating exclusively for charitable purposes as required under sections sec_1_501_c_3_-1 and sec_1_501_c_3_-1 as stated above you operate and promote an annual record and cd show that allows sellers and buyers to come together for the purpose of buying and selling records the show is conducted in a manner usually promoted by business_leagues or trade associations composed of members of a particular industry or line_of_business although the show is held annually the sponsors and promoters undertake the planning promotion and direction of the show throughout the year you are not described in sec_1_501_c_3_-1 because more than an insubstantial part of your activities is devoted to non-exempt purposes your website promotion of the record and cd show demonstrates that you are operating for the benefit of private individuals which is prohibited under sec_1_501_c_3_-1 ii the record and cd show is promoted to dealers from around the world that can secure the necessary space and facilities to participate in the exhibit and sale of their merchandise the show is promoted on over radio and tv stations and over big_number flyers and big_number mailings are sent to record collectors who are potential buyers although your activities also include monthly meetings and donations to local charities the majority of your receipts expenses and operations are geared towards the promotion and operation of the record and cd show you are unlike the organizations described in rev ruls and who prepared educational displays and exhibits for the public in contrast you provide a venue for dealers from around the world to sell their merchandise you are more similar to the gallery described in revrul_71_395 that was formed and operated for the purpose of exhibiting and selling their works which promoted individuals economic interests rather than achieving an educational or public purpose because a substantial amount of your activities and receipts are for promoting and operating the record and cd show you are not operated for one or more exempt purposes to be exempt under sec_501 of the code an organization must be both organized and operated for one or more exempt purposes specified in the section although exclusively does not mean solely or without exception the presence of a single nonexempt purpose if substantial will preclude exemption regardless of the number or importance of exempt purposes see better business bureau above an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more purposes specified in sec_501 of the code applicant’s position the record and cd show is attended by hundreds of people throughout the united_states and some from overseas circle that date on their calendars to be sure they will attend collectors come to find rare copies of some lost rpm song of their youth or a particular genre of music others collect certain artists or eras that letter rev catalog number 47630w interest them not unlike a coin collector’s or stamp collector’s show it offers the opportunity to gather with like-minded people discuss the trivia and renew friendships the function of your club is to facilitate this social gathering and allow the exchange of items prized by the members and collectors who attend tables must be rented for the exhibitors to offer the items they are willing to part with the meeting hall must also be rented for the event a minimal charge for admission is charged only to keep the crowds limited to truly interested people and not those just looking for a place to wander through down through the years you have offered a free lunch to all sellers as a courtesy once advertising and other expenses are paid any profit made is applied to making the show larger for following years an example of this is the relocation of the show to a larger venue in order to expand to over tables due to demand by more collectors wanting to participate you also donate each year to various charities across b including the b music hall of fame which features b natives who have contributed to the field of music of all types in addition you have inducted local and state music related individuals into your own hall of fame members and fans alike have had the opportunity to meet many of their idols through this program you also produce hour long radio programs featuring varied music themes where members share some of their own rare and collectable songs these programs are available for listening at no cost worldwide through the internet the activities related to the record and cd show - securing a location for the exhibitors and the collection of admission fees - directly serve two charitable purposes of the organization extolling the educational and social benefits of record collection and preservation and making donations to other charitable entities in summary the purpose statement best describes who and what the dub is service response to applicant’s position although you donate to various charities and have inducted individuals into your own hall of fame you have not demonstrated that the record and cd show achieves an exempt_purpose as described in sec_501 show is operated for the benefits of the dealers and your members therefore you do not serve the public interest as required by sec_1_501_c_3_-1 the popularity and growth of the show only emphasizes that any public purposes for which you may operate are incidental to this primary nonexempt purpose the conclusion based on the facts and information provided you are not operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 you have not established that your organization is operated exclusively for exempt purposes within the meaning of sec_501 of the code furthermore you failed to establish that your activities further a public charitable purpose rather than the promotion of private interests if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter rev catalog number 47630w your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e e e e e e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
